Gavagan, J.
Motion to tax costs against the unsuccessful plaintiff in favor of the defendant is denied.
Plaintiffs joined in one action under the authority of section 209 of the Civil Practice Act. The trial of the issues before-me resulted in a verdict in favor of the plaintiffs Sadie Fine and Joseph Fine and a verdict in favor of the defendant as against the plaintiff William Piels.
There can be but one bill of costs taxed in an action. The successful plaintiffs are of course entitled to costs; therefore, the defendant may not tax costs against the unsuccessful plaintiff Piels. Undoubtedly there is conflict in the authorities on this question. The Court of Appeals of this State has fully and succinctly discussed this question of costs in an action, although the authority seems to have been overlooked. The more logical and sounder rule in this respect has been expressed in Girou v. Metropolitan Distributors, Inc. (181 Misc. 345) and Boldin v. Smith (161 Misc. 696). (See, also, Salimoff & Co. v. Standard Oil Co., 259 N. Y. 219.)
Motion to resettle the judgment, which was referred to me by Mr. Justice Hammer, is denied.